ON REHEARING.
REYNOLDS, J.
A rehearing was granted in this case on the application of both plaintiff and defendant.
On the rehearing plaintiff presented no additional authorities and offered no reasons other than those presented on the first hearing.
Defendant, with great zeal and earnestness, urges- that the case be remanded for additional evidence as to plaintiff’s ability at this time to do work of a reasonable character and supports its application by a number of documents, sworn to and attached to its application.
Defendant’s application would commend itself to us with much force if our decision had been grounded on the proposition that plaintiff’s injury produced partial disability to do Work of any reasonable character; but our judgment was based on the ground that the usefulness of a member or physical function of plaintiff had been seriously permanently injured, and we gave him judgment under Subsection (e) of Paragraph 1 of Section 8 of the Workmen’s Compensation Law; and having based our judgment on this ground, we do not think defendant’s allegation that plaintiff is now able to do work of a reasonable character would warrant us in remanding the case for a new trial.
The Workmen’s Compensation Law of Louisiana contemplates that judgments shall have stability and finality.
Daniels vs. Shreveport P. & R. Corp., 151 La. 800, 92 South. 341.
The judgment heretofore rendered, under all the evidence, we' think, has done substantial justice between the parties, and it is now reinstated and made the judgment of the court.